Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2022 has been entered.
 
Detailed Action
	This action is in response to the papers filed October 25, 2022. 

Amendments
           Applicant's response and amendments, filed June 9, 2022, to the prior Office Action is acknowledged. Applicant has cancelled Claims 1-73, 75-87, and 95, amended Claim 74, and 
added new claims, Claims 99-101.  
	Claims 74, 88-94, and 96-101 are pending. 

Election/Restrictions
Applicant has elected without traverse the following species, wherein:
i) the alternative CXCR4 inhibitor species is a chemical inhibitor, as recited in Claims 74 and 100.

Claims 74, 88-94, and 96-101 are pending. 
	Claims 99 and 101 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 74, 88-94, 96-98, and 100 are under consideration. 

Priority
This application is a 371 of PCT/US2016/61207 filed on November 9, 2016. Applicant’s claim for the benefit of a prior-filed application provisional application 62/253,096 filed on November 9, 2015, 62/253,093 filed on November 9, 2015, 62/253,072 filed November 9, 2015, 62/253,021 filed on November 9, 2015, and 62/327,877 filed on April 26, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

1. 	Claim 94 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Claim 74 recites wherein the immune cells are administered directly to a tumor or tumor microenvironment. 
	Claim 94 recites wherein the immune cells are administered systemically. 
	Those of ordinary skill in the art recognize that systemic administration is not the same as directly to a tumor, nor directly to a tumor microenvironment. Furthermore, [0031] discloses that systemic administration is a different administration route than directly to a tumor or tumor microenvironment. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

2. 	Claim 94 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 74 recites wherein the immune cells are administered directly to a tumor or tumor microenvironment. 
	Claim 94 recites wherein the immune cells are administered systemically. 
Applicant argues that administering the cells "to" a tumor, meaning locally near the tumor or in the tumor's microenvironment, not "intratumorally”; however, [0031] fails to disclose that “intratumorally” is excluded from the disclosure/recitation “administered… directly to a tumor”. Rather, [0031] discloses that systemic administration is a different administration route than directly to a tumor or tumor microenvironment. 
The term “systemically” in Claim 94 is a relative term which renders the claim indefinite because those of ordinary skill in the art recognize that systemic administration is not the same as the administration route required for independent Claim 74, directly to a tumor or directly to a tumor microenvironment. The claim fails to recite, and the specification fails to disclose, what systemic route of administration necessarily and objectively constitutes administration directly to a tumor and/or directly to a tumor microenvironment, as opposed to what systemic route of administration necessarily and objectively does not constitute administration directly to a tumor and/or directly to a tumor microenvironment. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3. 	The prior rejection of Claims 74, 88-94, and 96-98 under AIA  35 U.S.C. 103 as being unpatentable over Fearon (U.S. 2015/0216843; filed February 12, 2015; priority to June 30, 2014; of record) in view of Vianello et al (J. Immunol.  176: 2902-2914, 2006; Applicant’s own work not cited in an IDS), Wilen et al (PLoS Pathogens 7(4): e1002020, 15 pages, 2011; of record), Kim et al (Cancer Res. Treat. 42(4): 225-234, 2010; of record), Righi et al (Cancer Res. 71(16): 5522-5534, 2011; of record in IDS), Balabanian et al (J. Biol. Chem. 280(42): 35760-35766, 2005; of record), and Ma et al (Biochem. Pharmacol. 89: 99-108, February 28, 2014; of record) is withdrawn in light of Applicant’s amendment to independent Claim 74 to recite the combination of a first CXCR4 inhibitor/antagonist, e.g. AMD3100, and a second CXCR4 inhibitor/antagonist, e.g. TF14016 (Claim 100).

4. 	Claims 74, 88-94, and 96-98 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fearon (U.S. 2015/0216843; filed February 12, 2015; priority to June 30, 2014; of record) in view of Vianello et al (J. Immunol.  176: 2902-2914, 2006; Applicant’s own work not cited in an IDS), Wilen et al (PLoS Pathogens 7(4): e1002020, 15 pages, 2011; of record), Kim et al (Cancer Res. Treat. 42(4): 225-234, 2010; of record), Righi et al (Cancer Res. 71(16): 5522-5534, 2011; of record in IDS), Rodrigues et al (U.S. Patent 7,964,191), Battista et al (U.S. Patent 7,939,057), D'Alterio et al (Cancer Immunol. Immunother. 61: 1713-1720, 2012), Shiku et al (U.S. 2014/024201; published August 28, 2014; of record), Balabanian et al (J. Biol. Chem. 280(42): 35760-35766, 2005; of record), Ma et al (Biochem. Pharmacol. 89: 99-108, February 28, 2014; of record), Gao et al (Chinese J. Pancreatol. 6: 335-337, 2010; English abstract only), and Song et al (Cancer Research 71(13): 4617-4627, 2011).
Determining the scope and contents of the prior art.
With respect to Claim 74, Fearon is considered relevant prior art for having disclosed a method for treating a patient having a tumor which expresses CXCL12, e.g. ovarian cancer [0006], the method comprising the step of administering to said patient an anti-fugetactic agent, e.g. AMD3100 [0017]. Fearon disclosed one strategy of increasing the proximity of T cells to CXCL12-expressing cancer cells is to decrease the sensitivity of the T-cells to the CXCL12, which is a ligand for CXCR4, via inhibition of CXCR4 signaling [0032], using an anti-fugetactic agent such as AMD3100 [0017].
Fearon disclosed the method may further comprise the step of administering an effective amount of modified immune cells, e.g. T lymphocytes designed to recognize tumor cells [0025], whereby adoptive T cell therapy using CAR (chimeric antigen receptor) T cells targeted to tumors would be greatly improved if used in combination with a CXCR4 signaling inhibitor, as the CAR T cells must migrate into a tumor in order to mediate their killing activity [0158].
Fearon disclosed an example whereby T cells were cultured in the presence of AMD3100, causing said T cells to migrate to and infiltrate tumor tissue [0193].
Fearon also disclosed an embodiment whereby T cells were genetically modified to be deleted for CXCR4, thus allowing said modified T cells with no or substantially no CXCR4 receptors on an outer cell surface of the modified immune cells to accumulated amongst cancer cells [0193]. 
Fearon disclosed that administration of the anti-fugetactic agent increases the proximity of endogenous T cells to cancer cells of a tumor ([0215], “AMD3100 increased the accumulation of T cells”).
Fearon disclosed the use of a CXCR4 antagonist, to wit, AMD3100, to inhibit T cell exclusion in a tumor, thereby increasing the proximity or the frequency of T-cells among the cancer cells contained in a tumor [0009, 17, 32], as inhibiting CXCR4 promotes T cell infiltration to cause cancer regression [0221], and demonstrated the step of administering a CXCR4 inhibitor/antagonist (syn. anti-fugetactic agent), to wit, AMD3100 to a subject (Examples 1-2, [0176, 211]). 

Fearon disclosed an example whereby T cells were cultured in the presence of AMD3100, causing said T cells to migrate to and infiltrate tumor tissue [0193].
Fearon also disclosed an embodiment whereby T cells were genetically modified to be deleted for CXCR4, thus allowing said modified T cells with no or substantially no CXCR4 receptors on an outer cell surface of the modified immune cells to accumulated amongst cancer cells [0193]. 
Fearon do not disclose the expanded modified T cells [0158] administered to a subject having a tumor have no or substantially no CXCR4 receptors on an outer cell surface. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 74, 
Vianello et al is considered relevant prior art for having taught a method of treating a subject having a tumor which expresses CXCL12, e.g. B16 melanomas expressing high levels of SDF-1/CXCL12 (Title), said method comprising the step of pretreating T cells with the CXCR4 antagonist AMD3100 prior to adoptive transfer (pg 2904, col. 1). Vianello et al successfully demonstrated that the AMD3100-pretreated T cells are able to infiltrate both CXCL12-low and CXCL12-high expressing tumors; whereas, non-pretreated T cells only infiltrate CXCL12-low expressing tumors, “confirming that CXCR4 antagonism restores T cell recruitment into tumors expressing high levels of CXCL12” (pg 2908, col. 1). 
Wilen et al is considered relevant prior art for having taught an ex vivo modified immune cell, to wit, T cell, comprising no or substantially no CXCR4 receptors on an outer cell surface, as the CXCR4 gene has been deleted by ZFN technology (pg 2, col. 2, Human CD4+ T cells; Figure 1). Wilen et al taught a pharmaceutical composition comprising a pharmaceutically acceptable excipient and an effective amount of the modified T cells of Claim 1 (pg 4, col. 2, “1x10^7 modified cells resuspended in…PBS were injected intravenously…”). 
Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art previously recognized, and successfully reduced to practice, the step of modifying T cells in vitro/ex vivo to lack expression of CXCR4 on their surfaces prior to administering said T cells lacking expression of CXCR4 on their surfaces to a subject, thereby enhancing therapeutic efficacy of the T cells. 

Kim et al is considered relevant prior art for having taught that the CXCR4 antagonist AMD3100 naturally causes the downregulation and internalization of the CXCR4 receptor from the surface to the immune cell (Figure 1, legend, “AMD3100…induce the internalization of surface CXCR4”). 
The instant specification discloses that downregulation of CXCR4 on the surface of the cell may be achieved via exposure to CXCR4 inhibitors [0095]. 
Fearon disclosed an example whereby T cells were cultured in the presence of AMD3100, causing said T cells to migrate to and infiltrate tumor tissue [0193]. Thus, absent objective evidence to the contrary, the TILs of Fearon and/or Vianello et al cultured in the presence of AMD3100 have no or substantially no CXCR4 on their cell surfaces, as such is but a natural cell biological property that naturally flows from being cultured with AMD3100. 

Righi et al is considered relevant prior art for having taught the administration of a CXCR4 antagonist, to wit, AMD3100, whereby AMD3100 is found to selectively increase tumor-specific T-cell responses, e.g. granzyme B production being significantly higher (pg 5528, col. 1), and improved anti-tumor effector CTL response (pg 5532, col. 1), increased tumor cells apoptosis and reduction in tumor growth (pg 5523, col. 1), thereby prolonging the survival of the subject (Title). Righi et al taught that the use of AMD3100 suppressed the trafficking and migration of Treg cells into the tumors, but not the effector T cells (pg 5528, col. 1, selectively increases tumor-specific T cell responses, impairs Treg migration in vivo), whereby Treg cells suppress, impair or reduce the CTL activity of the tumor-specific effector T cells (pg 5528, col. 2; pg 5531, col. 2). Righi et al demonstrated that depletion of Tregs from TILs reversed an apparent immunosuppressive effect on tumor antigen–specific Granzyme B production in vitro, supporting the concept that exclusion of Tregs from the intratumoral milieu (via the use of a CXCR4 antagonist such as AMD3100) may augment local antitumor immunity (pg 5532, col. 1).

With respect to the concept of using a first CXCR4 inhibitor/antagonist, e.g. AMD3100, in combination with a second CXCR4 inhibitor/antagonist
Rodrigues et al is considered relevant prior art for having disclosed the concept of combining CXCR4 inhibitors (e.g. col. 41, lines 25-29; the therapeutic component…may include a first CXCR4 inhibitor and a second CXCR4 inhibitor), wherein at least one of the CXCR4 inhibitors is AMD3100 (Example 8).
Similarly, Battista et al is considered relevant prior art for having disclosed the concept of combining CXCR4 inhibitors (e.g. col. 60, lines 16-21; pharmaceutical compositions containing… one or more CXCR4 antagonists; col. 62, line 18, the CXCR4 antagonists may be administered), wherein at least one of the CXCR4 inhibitors is AMD3100 (e.g. col. 10, line 52).
D'Alterio et al is considered relevant prior art for having taught that inhibition of CXCR4 via a combination of two means (CXCR4-/+ and AMD3100 treatment) yields a statistically significant inhibitory response greater than a single means alone (CXCR4+/+ and AMD3100 treatment alone, or CXCR4-/+ alone) (Figure 4E). 

With respect to the concept of modifying immune cells to overexpress CXCR7 
Balabanian et al is considered relevant prior art for having taught ex vivo modified immune cells, to wit, T cells, transduced with an expression vector encoding RDC1 (syn. CXCR7), wherein the T cell naturally lacks expression of the endogenous CXCR4 (pg 35761, col. 1; “A0.01 T-cells that lack endogenous RDC1 and CXCR4 at both mRNA and protein levels”), wherein said modified CXCR4-negative, CXCR7-overexpressed T cells having an apparent “at least 10% or more” surface expression of CXCR7 (result illustrated in Figure 2B per log-order greater number of cells expressing CXCR7, as compared to negative control). 
Ma et al is considered relevant prior art for having taught that immune cells expressing CXCR7, to wit, monocytes and macrophages are stimulated by SDF-1 (syn. CXCL12) to migrate (pg 100, col. 2, 2.7, cell migration assays; pg 103, col. 1, 3.5, the role of CXCR7 in macrophage migration), whereby the CXCR4 antagonist AMD3100 did not block activation of CXCR7-induced migration via CXCL12 (pg 103, col. 2).

With respect to the concept of administering immune cells directly to a tumor or a tumor microenvironment
Fearon et al disclosed wherein the method comprising the administration of a CXCR4 inhibitor is used to increase T cell accumulation and recruitment at the cancer containing sites in a tumor [0098], whereby the pharmaceutical compositions may be administered to the site of desired action [0144] (syn. tumor microenvironment and/or directly to a tumor). 
Shiku et al is considered relevant prior art for having disclosed methods of treating cancer in a patient [0003, the methods comprising the step of administering to said patient immune cells, e.g. CAR-T cells [0083], wherein the CAR-T cells are administered systemically (e.g. intravenously) or intratumorally [0091]. 

Gao et al is considered relevant prior art for having taught a method of treating cancer in a subject, the method comprising the step of administering AMD3100 intratumorally or peritumorally (syn. tumor microenvironment), thereby inhibiting the growth and angiogenesis of the tumors. 
Song et al is considered relevant prior art for having taught a method of treating cancer in a subject, the method comprising the step of intratumoral administration of immune cells modified to express a chimeric antigen receptor (ovarian xenograft model; pg 4620, col. 1, Antitumor activity…in vivo, “intratumoral injections of CAR+ T cells”).

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in immunology and cancer biology. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose (i.e., to treat CXCL12-expressing cancers in a patient). The idea for combining them flows logically from their having been used individually in the prior art, and from them being recognized in the prior art as useful for the same purpose. This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. In re Kerkhoven, 626 F.2d 846, 850, 205 U.S.P.Q. 1069 (CCpA 1980), In re Sussman, 1943 C.D. 518; In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Susi, 58 CCPA 1074, 1079-80; 440 F.2d 442, 445; 169 USPQ 423,426 (1971); In re Crockett, 47 CCPA 1018, 1020-21; 279 F.2d 274, 276-277; 126 USPQ 186, 188 (1960). 
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Fearon to treat a patient having a tumor comprising (first element) a step of administering modified immune cells in combination with a step of administering an anti-fugetactic agent, e.g. AMD3100, to further comprise and/or be combined with (second element) the step of exposing said modified immune cells in a culture medium comprising AMD3100 prior to administration, as per Vianello et al, with a reasonable expectation of success, the artisan being motivated to do so because those of ordinary skill in the art previously recognized the scientific and technical concepts that: 
i) one strategy of increasing the proximity of T cells to CXCL12-expressing cancer cells in a subject is to decrease the sensitivity of the T-cells to the CXCL12, which is a ligand for CXCR4, via inhibition of CXCR4 signaling, using an anti-fugetactic agent such as AMD3100 (Fearon, [0017, 32]); 
ii) the CXCR4 antagonist AMD3100 naturally causes the downregulation and internalization of the CXCR4 receptor from the surface to the immune cell (Kim et al); 
iii) Fearon disclosed an example whereby T cells were cultured in the presence of AMD3100, causing said T cells to migrate to and infiltrate tumor tissue [0193]; 
iv) Applicant’s own prior art taught/successfully reduced to practice a method of treating a subject having a tumor which expresses CXCL12, said method comprising the step of pretreating T cells with the CXCR4 antagonist AMD3100 prior to adoptive transfer (pg 2904, col. 1), whereupon the AMD3100-pretreated T cells are able to infiltrate both CXCL12-low and CXCL12-high expressing tumors, “confirming that CXCR4 antagonism restores T cell recruitment into tumors expressing high levels of CXCL12” (pg 2908, col. 1); and
iv) those of ordinary skill in the art would have recognized that prior AMD3100 treatment the T/CAR-T cells with AMD3100 (per Fearon, [0193]) and in vivo administration of AMD3100 in combination with the T/CAR-T cells (Fearon) would necessarily and essentially achieve nearly continuous no or substantially no CXCR4 expression on the surface of the T/CAR-T cells, as said cells would be essentially continuously exposed to the CXCR4 inhibitor, and the CXCR4 receptor is naturally downregulated and internalized upon binding to said [AMD3100] CXCR4 inhibitor.
Fearon disclosed that in vitro treatment the T/CAR-T cells with AMD3100 causes the T cells to migrate and infiltrate tumor tissue [0193], thus essentially priming the cells to have a desired property of tumor infiltration in vivo, and that administration of the anti-fugetactic agent [AMD3100] in vivo increases the proximity of endogenous T cells to cancer cells of a tumor ([0215], “AMD3100 increased the accumulation of T cells”).
All the claimed elements (first element, second element) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to modify the T/CAR-T cells of Fearon comprising no or substantially no CXCR4 receptors on the outer cell surface (per, e.g. pre-treatment with AMD3100 prior to administration) to further comprise a CXCR7 transgene to overexpress CXCR7 with a reasonable expectation of success because Balabanian et al successfully demonstrated the ability to overexpress CXCR7 in T cells that have no or substantially no CXCR4 receptors on the outer cell surface (“RDC1-expressing A0.01 T cells”), and taught that CXCL12 promotes cell migration through RDC1 (syn. CXCR7), as demonstrated using the genetically modified T cells expressing heterologous CXCR7 (pg 35765, col. 1), and thus the ordinary artisan would reasonably expect a T cell having little or no CXCR4 on the surface and being genetically modified to express both CXCR7 and a tumor antigen-specific chimeric antigen receptor, would now have two receptors promoting the migration of said genetically modified T cell to the tumor, and would not be subject to CXCL12-mediated fugetaxis (syn. chemorepulsion) because the CXCR4 is naturally downregulated upon exposure to AMD3100, and whereby the CXCR4 antagonist AMD3100 did not block activation of CXCR7-induced migration via CXCL12 (Ma et al; pg 103, col. 2).
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to combine a first CXCR4 inhibitor/antagonist, e.g. AMD3100, in combination with a second CXCR4 inhibitor/antagonist to decrease or inhibit CXCR4 receptor expression and/or activity in an immune cell with a reasonable expectation of success because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to combine to combine a first CXCR4 inhibitor/antagonist, e.g. AMD3100, in combination with a second CXCR4 inhibitor/antagonist to decrease or inhibit CXCR4 receptor expression and/or activity in an immune cell because those of ordinary skill in the art previously recognized the scientific and technical concept(s) of combining a first CXCR4 inhibitor/antagonist with a second CXCR4 inhibitor/antagonist (Rodrigues et al, Battista et al) and that inhibition of CXCR4 via a combination of two means yields a statistically significant inhibitory response greater than either single means alone (D’Alterio et al). 
The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. MPEP §2144. 
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). MPEP §2144
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to modify the method of Fearon et al to comprise the step of administering the CXCR4 inhibitor and the modified immune cells, e.g. CAR T cells, directly to a tumor or a tumor microenvironment (syn. intratumorally or peritumorally) with a reasonable expectation of success because 
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first means of administering immune cells for immunotherapy, e.g. systemic administration, i.e. intravenously, as disclosed by Fearon and/or Vianello et al, for a second means of administering, i.e. intratumorally, as disclosed by Shiku et al, in a method of treating a tumor in a patient in need thereof with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first means of administering immune cells for immunotherapy, e.g. systemic administration, i.e. intravenously, for a second means of administering, i.e. intratumorally, in a method of treating a tumor in a patient in need thereof because Shiku et al disclosed that the CAR-T cells may be administered to the patient intravenously, intraperitoneally, intrarterially, or intratumorally [0091]. Those of ordinary skill in the art previously recognized the scientific and technical concepts of, and successfully reduced to practice, administering CXCR4 inhibitors and CAR T cells directly to the tumor or tumor microenvironment (syn. intratumorally or peritumorally), thereby achieving antitumor effects (Gao et al, Song et al), and Fearon et al disclosed wherein the method comprises the administration of a CXCR4 inhibitor to increase T cell accumulation and recruitment at the cancer containing sites in a tumor, whereby the pharmaceutical compositions may be administered to the site of desired action, e.g. in and around the tumor microenvironment itself.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 88-90, Fearon disclosed wherein the immune cells further comprise a tumor cell homing receptor on the cell surface, e.g. T lymphocytes designed to recognize tumor cells [0025], e.g. chimeric antigen receptors [0158], wherein the CAR targets a tumor-associated antigen ([0158], tumor-specific CAR T cells, as is well known in the prior art; [0153]).
Balabanian et al taught wherein the immune cell genetically modified to overexpress CXCR7 in a T cell that naturally lacks expression of the endogenous CXCR4 (pg 35761, col. 1; Figure 2B, “A0.01 T-cells”).
Shiku et al disclosed wherein the immune cells further comprise a tumor cell homing receptor on the cell surface [0057], e.g. T lymphocytes designed to recognize tumor cells [0025], e.g. chimeric antigen receptors [0158], wherein the CAR targets a tumor-associated antigen.
Song et al taught a method of treating cancer in a subject, the method comprising the step of intratumoral administration of immune cells modified to express a chimeric antigen receptor (ovarian xenograft model; pg 4620, col. 1, Antitumor activity…in vivo, “intratumoral injections of CAR+ T cells”).
With respect to Claim 91, Fearon disclosed wherein the anti-fugetactic agent is AMD3100 [0017].
Vianello et al taught the use of AMD3100 to block/antagonize CXCR4. 
Righi et al taught the use of AMD3100 to block/antagonize CXCR4 in vivo (pg 5523, col. 2). 
Ma et al taught the anti-fugetactic agent is AMD3100 (e.g. pg103, col. 2). 
Rodrigues et al disclosed the concept of combining CXCR4 inhibitors (e.g. col. 41, lines 25-29; the therapeutic component…may include a first CXCR4 inhibitor and a second CXCR4 inhibitor), wherein at least one of the CXCR4 inhibitors is AMD3100 (Example 8).
Battista et al disclosed the concept of combining CXCR4 inhibitors (e.g. col. 60, lines 16-21; pharmaceutical compositions containing… one or more CXCR4 antagonists; col. 62, line 18, the CXCR4 antagonists may be administered), wherein at least one of the CXCR4 inhibitors is AMD3100 (e.g. col. 10, line 52).
D'Alterio et al taught that inhibition of CXCR4 via a combination of two means (CXCR4-/+ and AMD3100 treatment) yields a statistically significant inhibitory response greater than a single means alone (CXCR4+/+ and AMD3100 treatment alone, or CXCR4-/+ alone) (Figure 4E). 
Gao et al taught a method of treating cancer in a subject, the method comprising the step of administering AMD3100 intratumorally or peritumorally (syn. tumor microenvironment), thereby inhibiting the growth and angiogenesis of the tumors. 
With respect to Claims 92-93, Fearon disclosed wherein the patient is administered the modified immune cells and the anti-fugetactic agent sequentially or simultaneously, dependent upon the individual circumstances [0150].
With respect to Claim 94, Fearon disclosed wherein the pharmaceutical compositions are administered systemically, e.g. intravenously [0144]. 
Vianello et al taught wherein the immune cells are administered systemically to the subject (pg 2904, col. 1, via tailvein injection). 
Shiku et al disclosed methods of treating cancer in a patient [0003, the methods comprising the step of administering to said patient immune cells, e.g. CAR-T cells [0083], wherein the CAR-T cells are administered systemically (e.g. intravenously) or intratumorally [0091]. 
Song et al is considered relevant prior art for having taught a method of treating cancer in a subject, the method comprising the step of intratumoral administration of immune cells modified to express a chimeric antigen receptor (ovarian xenograft model; pg 4620, col. 1, Antitumor activity…in vivo, “intratumoral injections of CAR+ T cells”).
With respect to Claim 96, Fearon disclosed wherein the tumor is a breast tumor, mesothelioma (syn. lung cancer), a cervical tumor, squamous cell carcinoma (syn. skin cancer, syn. head and neck cancer) ovarian cancer, liver cancer, or a brain (syn. cerebral) cancer [0014].
Song et al taught wherein the tumor is an ovarian cancer (pg 4620, col. 1, SCOV3 human ovarian cancer cells). 
With respect to Claims 97-98, Fearon disclosed wherein at least one additional anti-cancer agent is administered, e.g. a chemotherapeutic agent, a radiotherapeutic agent, or an immunotherapeutic agent [0025].
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments 
Applicant argues that Kim et al do not teach suppression of CXCR4 expression by AMD3100 treatment.
Applicant’s argument(s) has been fully considered, but is not persuasive. Kim et al taught that AMD3100 treatment induces internalization of CXCR4 on the cell surface (syn. suppression of CXCR4 expression) (Figure 1, legend), and thus results in cells having no or substantially no CXCR4 receptors on an outer cell surface, as recited in independent Claim 74. 

Applicant argues that the specification does not disclose AMD3100 to be a chemical inhibitor of CXCR4. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant specification discloses “The CXCR4 antagonist can be but is not limited to AMD3100…” [0133], and “chemical CXCR4 inhibitors such as TF14016” [0095]. Thus, the instant application does not clearly and objectively define a first genus of compounds that art “CXCR4 antagonists” as opposed to a second, structurally distinct, genus of “CXCR4 inhibitors”. Applicant’s 62/327877 provisional specification discloses TF14016 to be both a CXCR4 antagonist and inhibitor [0074]. Kim et al taught AMD3100 was a well-known specific antagonist of CXCR4 and causes CXCR4 internalization (pg 233, col. 1). Otani et al taught that TF14016 was also recognized in the art to be a CXCR4 antagonist (pg 3640, col. 1, 2.2 Reagents). Thus, despite

Applicant argues that Balabanian is directed to basic research on HIV, and thus the ordinary artisan would be directed away from combining Balabanian with the other cited references directed to a method of treating cancer.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< 
With respect to the concept of modifying immune cells to overexpress CXCR7, Balabanian et al is considered relevant prior art for having taught ex vivo modified immune cells, to wit, T cells, transduced with an expression vector encoding RDC1 (syn. CXCR7), wherein the T cell naturally lacks expression of the endogenous CXCR4 (pg 35761, col. 1; “A0.01 T-cells that lack endogenous RDC1 and CXCR4 at both mRNA and protein levels”), wherein said modified CXCR4-negative, CXCR7-overexpressed T cells having an apparent “at least 10% or more” surface expression of CXCR7 (result illustrated in Figure 2B per log-order greater number of cells expressing CXCR7, as compared to negative control). 
Ma et al is considered relevant prior art for having taught that immune cells expressing CXCR7, to wit, monocytes and macrophages are stimulated by SDF-1 (syn. CXCL12) to migrate (pg 100, col. 2, 2.7, cell migration assays; pg 103, col. 1, 3.5, the role of CXCR7 in macrophage migration), whereby the CXCR4 antagonist AMD3100 did not block activation of CXCR7-induced migration via CXCL12 (pg 103, col. 2).
Thus, prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to modify the T/CAR-T cells of Fearon comprising no or substantially no CXCR4 receptors on the outer cell surface (per, e.g. pre-treatment with AMD3100 prior to administration) to further comprise a CXCR7 transgene to overexpress CXCR7 with a reasonable expectation of success because Balabanian et al successfully demonstrated the ability to overexpress CXCR7 in T cells that have no or substantially no CXCR4 receptors on the outer cell surface (“RDC1-expressing A0.01 T cells”), and taught that CXCL12 promotes cell migration through RDC1 (syn. CXCR7), as demonstrated using the genetically modified T cells expressing heterologous CXCR7 (pg 35765, col. 1), and thus the ordinary artisan would reasonably expect a T cell having little or no CXCR4 on the surface and being genetically modified to express both CXCR7 and a tumor antigen-specific chimeric antigen receptor, would now have two receptors promoting the migration of said genetically modified T cell to the tumor, and would not be subject to CXCL12-mediated fugetaxis (syn. chemorepulsion) because the CXCR4 is naturally downregulated upon exposure to AMD3100, and whereby the CXCR4 antagonist AMD3100 did not block activation of CXCR7-induced migration via CXCL12 (Ma et al; pg 103, col. 2).

Applicant argues that administering the cells "to" a tumor, meaning locally near the tumor or in the tumor's microenvironment, not "intratumorally”. 
Applicant’s argument(s) has been fully considered, but is not persuasive. [0031] fails to disclose that “intratumorally” is excluded from the disclosure/recitation “administered… directly to a tumor”.

5. 	Claim(s) 100 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Fearon (U.S. 2015/0216843; filed February 12, 2015; priority to June 30, 2014; of record) in view of Vianello et al (J. Immunol.  176: 2902-2914, 2006; Applicant’s own work not cited in an IDS), Wilen et al (PLoS Pathogens 7(4): e1002020, 15 pages, 2011; of record), Kim et al (Cancer Res. Treat. 42(4): 225-234, 2010; of record), Righi et al (Cancer Res. 71(16): 5522-5534, 2011; of record in IDS), Rodrigues et al (U.S. Patent 7,964,191), Battista et al (U.S. Patent 7,939,057), D'Alterio et al (Cancer Immunol. Immunother. 61: 1713-1720, 2012), Shiku et al (U.S. 2014/024201; published August 28, 2014; of record), Balabanian et al (J. Biol. Chem. 280(42): 35760-35766, 2005; of record), Ma et al (Biochem. Pharmacol. 89: 99-108, February 28, 2014; of record), Gao et al (Chinese J. Pancreatol. 6: 335-337, 2010; English abstract only), and Song et al (Cancer Research 71(13): 4617-4627, 2011), as applied to Claims 74, 88-94, and 96-98 above, and in further view of Otani et al (FEBS Letters 586: 3639-3644, 2012).
Determining the scope and contents of the prior art.
Neither Fearon, Vianello et al, Wilen et al, Kim et al, Righi et al, Rodrigues et al, Battista et al, D’Alterio et al, Shiku et al, Balabanian et al, Ma et al, Gao et al, nor Song et al teach/disclose wherein the CXCR4 chemical inhibitor is TF14016. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 100, Otani et al is considered relevant prior art for having taught a method of treating cancer in a subject, the method comprising the use of CXCR4 inhibitor TF14016 (Title). Otani et al taught that TF14016 was previously recognized to be the most potent and bio-stable peptide-based CXCR4 antagonist (pg 3640, col. 1, 2.2 Reagents) and significantly suppresses tumor metastases in vivo (pg 3641, col. 1, 3.2 TF14016 treatment suppresses metastases…in vivo; Figure 2B).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first CXCR4 inhibitor/antagonist with a second CXCR4 inhibitor/antagonist, e.g. TF14016, in a method of treating a tumor in a patient in need thereof with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first CXCR4 inhibitor/antagonist with a second CXCR4 inhibitor/antagonist, e.g. TF14016, because Otani et al successfully demonstrated the use of TF14016 in a method of treating cancer in a subject, thereby significantly suppressing tumor metastases, and those of ordinary skill in the art previously recognized that TF14016 to be the most potent and bio-stable peptide-based CXCR4 antagonist.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Citation of Relevant Prior Art
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Duchateau et al (U.S. 2018/0171298; priority to June 30, 2015) discloses modifying the immune cells to inactivate CXCR4 and/or CXCR7 [0093], and thus is considered to teach away from the instantly claimed invention recited in Claim 48. 

Brogdon et al (U.S. 2016/0068601; filed August 19, 2015; priority to August 19, 2014) is considered relevant prior art for having disclosed an ex vivo modified immune cells modified to overexpress CXCR7 receptors on an outer cell surface of the modified immune cell, whereby the ex vivo modified immune cells further comprise a tumor cell homing receptor on the cell surface, wherein the tumor cell homing receptor is a chimeric antigen receptor ("CAR") [0491]. 
Brogdon et al disclosed wherein the modified immune cell is a T cell, or a natural killer ("NK") cell engineered to express a chimeric antigen receptor [0003, 63], wherein the CAR targets a tumor-associated antigen [0251, 291, 442].
Brogdon et al disclosed the tumor to be treated is a breast cancer, ovarian cancer, cervical cancer, liver cancer, brain cancer, skin cancer, sarcoma, or adenocarcinoma [0248, 304].
Brogdon et al disclosed wherein the CAR-T cells are administered intratumorally [0960, 968] or intravenously [1058, 1086]. 
Brogdon et al disclosed the CAR-T immunotherapy may be combined with at least one additional anti-cancer agent, e.g. chemotherapy, radiation therapy, or cytokines (immunotherapeutic agent) [0732].
Brogdon et al disclosed modifying the immune cells to express CXCR4 and/or CXCR7 [0491], and thus is considered to teach away from the instantly claimed invention. 

Brainard et al (J. Virol. 78(10): 5184-5193, 2004; Applicant’s own prior art not cited in an IDS; of record) is considered relevant prior art for having taught that cell-mediated immunity depends in part on appropriate migration and localization of cytotoxic T lymphocytes (CTL), a process regulated by chemokines (Abstract). Brainard et al taught the ability to inhibit the fugetactic activity of a protein by treating the CTLs with a CXCR4 antagonist (syn. anti-fugetactic agent), such as an antibody (Abstract). Brainard et al taught that selective manipulation of fugetactic signals may allow the augmentation of the host immune response, thereby providing a novel immunotherapeutic strategy and potentially enhancing vaccine efficacy (pg 5191, col. 1). 

Kalatskaya et al (Mol. Pharmacol. 75(5): 1240-1247, 2009) is considered relevant prior art for having taught that CXCL12 and AMD3100 both bind to CXCR7 (pg 1243, Figure 2b). Kalatskaya et al taught that whereas AMD3100 antagonizes the functional CXCR4 response to CXCL12, it increases CXCL12 binding to CXCR7, whereby said observation is consistent with the conclusion that AMD3100 is a CXCR7 ligand that potentiates CXCL12 binding to CXCR7, thereby qualifying as a positive allosteric modulator of CXCL12 binding to the receptor (pg 1243, col.’s 1-2). Whereas AMD3100 blocked (syn. antagonized) the ability of CXCL12 to induce beta-arrestin recruitment to CXCR4, it induced beta-arrestin recruitment to CXCR7, thus behaving as a CXCR7 agonist (pg 1244, col. 1; pg 1245, col. 1, “AMD3100 is an allosteric agonist at CXCR7”). 

Conclusion
7. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1631



/KEVIN K HILL/Primary Examiner, Art Unit 1631